Citation Nr: 0613197	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran's case was remanded to the RO for additional 
development in January 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have hearing loss attributable to 
his period of military service.

2.  The veteran's tinnitus is not related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to service 
connection for hearing loss and tinnitus due to exposure to 
acoustic trauma while working on a flight line while in 
service.  

The veteran's service medical records (SMRs) contain the 
veteran's entrance and discharge physical examinations.  
Audiometric testing obtained at the December 1974 entrance 
examination revealed puretone thresholds of 15, 5, 5, and 5 
decibels in the right ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively, and 25, 5, 5, and 5 decibels for the 
left ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  A reference audiogram dated in September 1975 
revealed puretone thresholds of 10, 5, 0, 0, and 0 decibels 
in the right ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively, and 10, 5, 0, 10, and 10 decibels in the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  A hearing conservation data audiogram dated in 
January 1977 revealed puretone thresholds of 20, 5, 5, 5, and 
5 decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and 15, 10, 5, 15, and 10 decibels 
in the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The veteran was not seen for any 
complaints or treatment for hearing loss or tinnitus while in 
service.  The veteran's April 1977 discharge examination 
reported no hearing deficit.  Audiometric testing revealed 
puretone thresholds of 10, 5, 0, 5, and 0 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 10, 10, 0, 5, and 5 decibels in the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Increased thresholds were noted in the left 
ear at 6000 Hertz.  

Associated with the claims file is an audiogram dated in 
February 2002 performed by Ernie Ransom.  Mr. Ransom's 
qualifications are not included on the audiogram and the 
audiogram is in chart form and not interpreted.  It appears 
the veteran satisfied the criteria under 38 C.F.R. § 3.385 
for the left ear.  However, the Board is not qualified to 
make a diagnosis of hearing loss.  

A VA audiological evaluation report dated in November 2002 
was also associated with the claims file.  The examiner did 
not interpret the results, but it again appears that left ear 
hearing loss may qualify as hearing "impairment" under 
38 C.F.R. § 3.385.  The examiner noted that the veteran had 
constant bilateral tinnitus that began while in military 
service.  It is not clear whether this statement represented 
the veteran's self-reported history or a clinical conclusion 
on the part of the examiner.  

Also associated with the claims file is an audiogram dated in 
December 2002 performed by J. L. Williams of Pure Tone 
Hearing Aid Service.  The results of the audiogram performed 
by Mr. Williams are also in chart form and un-interpreted.  
It appears that the veteran satisfied the criteria under 
38 C.F.R. § 3.385 for hearing loss in the left ear.  Again, 
the Board is not qualified to make a diagnosis of hearing 
loss or provide a medical nexus opinion.  Mr. Williams noted 
that the veteran had constant ringing in his ears.  Mr. 
Williams included a letter dated in January 2003 whereby he 
opined that based on history provided by the veteran and 
testing he performed, the veteran's hearing loss was more 
likely than not the result of the veteran's military service.  
He said that the veteran would continue to suffer from 
hearing loss and constant ringing in his ears for the rest of 
his life.  

The veteran was afforded a VA examination in February 2005.  
The veteran reported a history of bilateral hearing loss and 
constant tinnitus.  He reported significant military noise 
exposure from aircraft, mortars, and support equipment during 
most of his service.  He reported no post-service exposure to 
noise.  Audiometric testing revealed puretone thresholds of 
10, 10, 10, 15, and 35 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, and 15, 
15, 25, 50, and 65 decibels in the left ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The examiner 
reported that puretone audiometric tests revealed hearing 
acuity within normal limits except for a mild to moderate 
hearing loss in the higher frequencies bilaterally.  The 
examiner stated that the claims file had been reviewed.  The 
examiner noted that the veteran's hearing acuity was within 
normal limits bilaterally upon entry into service and 
discharge from service.  The examiner opined that it was at 
least as likely as not that the veteran's current hearing 
loss and tinnitus were at least as likely not the result of 
his military service.  

The RO sought clarification of the VA examiner's opinion.  
The same VA examiner provided an opinion in November 2005.  
The examiner concluded that it was less than likely that the 
veteran's hearing loss and tinnitus were related to his 
military service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).  

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  The 
veteran's separation examination reflected normal hearing 
bilaterally, as noted by the VA examiner.  The veteran 
submitted several un-interpreted audiograms when he submitted 
his claim in February 2002.  In the January 2003 letter, Mr. 
Williams concluded that the veteran had significant high 
frequency hearing loss bilaterally.  He opined that, based on 
history provided by the veteran and the testing performed, 
that it was more likely than not that the veteran's hearing 
loss was a result of his military service.  

The February 2005 VA examiner reviewed the veteran's claims 
file.  The examiner reported that pure tone audiometric tests 
revealed hearing acuity within normal limits except for a 
mild to moderate hearing loss in the higher frequencies 
bilaterally.  Upon review of the record, the examiner 
concluded that the veteran's hearing acuity was within normal 
limits bilaterally at entry into service and at discharge 
from service.  The examiner opined that it was at least as 
likely as not that the veteran's current hearing loss and 
tinnitus were at least as likely not the result of his 
military service.  In November 2005, the examiner clarified 
what he meant by this.  He opined that it was less than 
likely that the veteran's hearing loss and tinnitus were 
related to his military service.  

The veteran has argued that he was exposed to acoustic trauma 
while working on the flight line while in service.  The Board 
notes that the veteran is capable of presenting lay evidence 
regarding his belief that he has a current bilateral hearing 
loss as a result of his service.  Nevertheless, where, as 
here, a medical opinion is required to diagnose the condition 
and to provide a nexus opinion to link current disability to 
military service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is qualified to identify the acoustic 
trauma he experienced in service and the Board accepts that 
he in fact had noise exposure.  However, VA examiner provided 
a medical opinion that the veteran's current hearing loss and 
tinnitus were not likely related to the veteran's military 
service because the veteran's hearing acuity was within 
normal limits bilaterally upon entry into service and at 
discharge from service.  While Mr. Williams said that the 
veteran's hearing loss was more likely than not a result of 
his military service, Mr. Williams said that he based this 
opinion on history provided by the veteran.  Furthermore, Mr. 
Williams did not review the veteran's claims file prior to 
providing the opinion.  It is in that light that the Board 
finds the VA examiner's opinion to be of greater evidentiary 
weight than Mr. Williams' opinion.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for hearing loss.

Tinnitus

The veteran experienced noise exposure during military 
service because of his military duties on a flight line.  
Nevertheless, the available record does not show that he 
complained of tinnitus during service.  While the veteran is 
capable of providing information regarding his exposure to 
noise in service, and that he experiences ringing in his 
ears, as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu, supra.  A medical professional has 
stated that the veteran's tinnitus was less than likely 
related to his military service.  In light of the absence of 
other evidence of record to contradict such medical opinion 
evidence, and for the same reasons that service connection 
for hearing loss is denied, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss or tinnitus.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in March 2002 and informed him of 
the evidence he needed to substantiate his claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, while the veteran was not told of 
the criteria used to award disability ratings or the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand of the claims of 
service connection in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  Private records were also 
associated with the claims file.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contention that his hearing loss and tinnitus are related to 
his military service.  The veteran was afforded a VA 
examination during the course of his appeal.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


